Mangan v. Mangan                                                    















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-153-CV

        MACK MARCUS MANGAN, III,
                                                                              Appellant
        v.

        DEBORA CLAIRE MANGAN,
                                                                              Appellee
 

 From the County Court at Law
Ellis County, Texas
Trial Court # 46,237-D
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

          On April 21, 1997, Mack Marcus Mangan, III filed a motion to dismiss his appeal.  In
relevant portion, Rule 59(a) provides:
(1)  The appellate court may finally dispose of an appeal or writ of error as
follows:
(A)  In accordance with an agreement signed by all parties or their
attorneys and filed with the clerk; or
(B)  On motion of appellant to dismiss the appeal or affirm the
judgment appealed from, with notice to all other parties; provided,
that no other party shall be prevented from seeking any appellate
relief it would otherwise be entitled to.  
Tex. R. App. P. 59(a).
          The appellant has certified that he forwarded by mail a copy of the motion to the appellee,
who seeks no affirmative relief in this court.
          The motion to dismiss is granted.  The appellant is to bear the costs of the appeal.
                                                                                 PER CURIAM

Before Chief Justice Davis,
          Justice Cummings, and
          Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed May 7, 1997
Do not publish